NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 18-1697
                                   ________________

                           SERGIO ALEJANDRO DE LEON,

                                                  Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA

                                                  Respondent

                                   ________________

                         On Petition for Review of Final Orders
                       from the Department of Homeland Security
                    and the Executive Office for Immigration Review
                    Immigration Judge: Honorable Daniel A. Morris
                                  (No. A073-537-059)
                                  ________________

                       Submitted Under Third Circuit LAR 34.1(a)
                                    March 7, 2019

           Before: AMBRO, RESTREPO, and GREENBERG, Circuit Judges

                             (Opinion filed: March 27, 2019)
                                   ________________

                                       OPINION*
                                   ________________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
AMBRO, Circuit Judge

       Sergio De Leon entered the United States without inspection in the early 1990s.

He was apprehended in 2005 and removed to his native Guatemala. Several weeks later,

he made the trek back to the United States and crossed the border into Arizona. In 2014,

immigration authorities caught him once again and reinstated his first removal order.

       Because he was subject to a reinstated order of removal, De Leon’s first task was

to demonstrate a “reasonable fear” of returning to Guatemala. See Bonilla v. Sessions,

891 F.3d 87, 90 (3d Cir. 2018). An asylum officer and an Immigration Judge both found

that De Leon lacked the “reasonable fear” required to reach the merits of his immigration

claims. This threshold finding also meant he could not appeal to the Board of

Immigration Appeals. See 8 C.F.R. § 1208.31(g)(1). As a result, he has petitioned for

review by our Court.

       We dismiss that petition. To begin, De Leon’s appellate brief fails to challenge

the finding that he could relocate to Guatemala without any reasonable fear. Although he

fears gang activity in its capital, nothing is stopping him from returning safely to his

hometown of Salcaja. This waiver dooms the petition at the outset.

       Instead, De Leon puts the cart before the horse by focusing his energies on why he

is entitled to asylum. But “aliens subject to reinstated removal orders,” as De Leon is

here, “are ineligible to apply for asylum.” Cazun v. Att’y Gen., 856 F.3d 249, 251 (3d

Cir. 2017).

       Thus we dismiss the petition for review.



                                              2